UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-6663
LINO H. HAYNES,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Raymond A. Jackson, District Judge.
                    (CR-90-105-N, CA-93-113)

                      Submitted: August 22, 2002

                      Decided: September 9, 2002

      Before WIDENER, MOTZ, and KING, Circuit Judges.



Affirmed in part and vacated and remanded in part by unpublished
per curiam opinion.


                             COUNSEL

Lino H. Haynes, Appellant Pro Se. Laura Marie Everhart, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. HAYNES
                               OPINION

PER CURIAM:

   Lino Haynes, a federal inmate serving a life sentence following his
conviction by a jury in 1991 of conspiring to distribute cocaine in vio-
lation of 21 U.S.C. § 846 (2000), and related offenses, see United
States v. Gayle, Nos. 91-5788(L), 1992 WL 214481 (4th Cir. Sept. 2,
1992) (per curiam) (unpublished), appeals the district court’s dis-
missal of his motion under former Fed. R. Crim. P. 35(a) (former
Rule 35(a)), as an unauthorized successive motion under 28 U.S.C.
§ 2255 (2000), and the denial of reconsideration of that order.*
Haynes’ motion contends his sentences for six of his twelve remain-
ing counts of conviction violate the relevant sentencing provisions
applicable to those counts. For the following reasons, we affirm in
part, and vacate and remand in part.

   Initially, we find Haynes’ motion under former Rule 35(a) should
not have been construed as a § 2255 motion. Former Rule 35(a),
which is limited to the correction of an illegal sentence, Hill v. United
States, 368 U.S. 424, 430 (1962), at the district court’s discretion,
United States v. Stumpf, 476 F.2d 945, 946 (1973), applies to sen-
tences for offenses committed prior to November 1, 1987. See United
States v. Landrum, 93 F.3d 122, 125 (4th Cir. 1996). Because
Haynes’ judgment and commitment order indicates the conduct
underlying Counts 3, 5, 22, 30, 31, and 33 concluded prior to Novem-
ber 1, 1987, Haynes was entitled to proceed under former Rule 35(a)
as to those counts. Id.

   We find no error, however, in the dismissal of Haynes’ motion
with respect to four of the six sentences Haynes claims are illegal. We
note that the current sentencing provisions of § 841(b)(1), including
the relevant statutory maximums and provisions for terms of super-
vised release, apply to drug trafficking offenses committed after Octo-
ber 27, 1986. See Gozlon-Peretz v. United States, 498 U.S. 395, 409
(1991). As a result, the only sentences that could be illegal as Haynes

   *In 1994, this Court affirmed the district court’s resolution of Haynes’
initial § 2255 motion. See United States v. Haynes, No. 93-6784, 1994
WL 258508 (4th Cir. June 14, 1994) (per curiam) (unpublished).
                      UNITED STATES v. HAYNES                        3
contends are his sentences for Counts 3 and 5. Hence, Haynes has not
demonstrated reversible error as to the dismissal of his motion as to
Counts 22, 30, 31, and 33. See United States v. Lofton, 233 F.3d 313,
317 n.4 (4th Cir. 2000) (recognizing that appellate court may affirm
result on reasons different from those on which lower court relied).

   Accordingly, we affirm the district court’s order dismissing
Haynes’ motion as to Counts 22, 30, 31, and 33, vacate the district
court’s order as it applies to Counts 3 and 5, and remand this case for
further consideration. Additionally, because Haynes has appealed
from the denial of a Rule 35 motion that was improperly construed
under § 2255, we deny a certificate of appealability pursuant to Fed.
R. App. P. 22(b)(2) as unnecessary. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                   AFFIRMED IN PART, VACATED
                                       AND REMANDED IN PART